Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                         Supplement to the Advisory

     The examiner understands applicant’s argument  as  Nakano fails to teach each training data set includes two-dimensional data  of the object.

      The examiner contends that Nakano teaches this claimed feature.  Paragraph 26 of Nakano teaches extracting section 120 for extracting a “periphery” of the target object from the 3-D date of the target object. The examiner contends that the peripheries  are the equivalent of applicant’s claimed 2-D data for the 3-D object.   At paragraph 36, Nakano teaches  extracting peripheries from the 3-D data wherein the periphery may be a shape that represents an outer shape of a training/target object.  Clearly, a  shape of an object is a two-dimensional representation of that object.  Furthermore, at para. 42,  Nakano teaches a “periphery” of an object  which is represented by a plurality of sub-regions “ which  may be a triangle…” , see also figure 4.  Clearly a triangle is a two-dimensional structure.  Therefore, Nakano teaches   circuit 120 which uses two-dimensional training for representing a 3-D object/target.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664